DETAILED ACTION
Notices to Applicant
This communication is Final Office Action on the merits. Claims 1-20 as filed 09/07/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-3 are drawn to a system for collecting, analyzing, and displaying healthcare data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: […] extracting, […], one or more clinical findings that require follow-up from one or more documents, identifying at least one incidental finding from the one or more clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding, determining one or more follow-up activities that are relevant to the at least one incidental clinical finding, […], generating, by performing a predictive modeling technique, one or more priority levels for the one or more follow-up activities, generating […] that presents the at least one incidental finding, the one or more follow-up activities and the one or more priority levels, […], and sending a notification to a recipient to initiate at least one of the one or more follow-up activities.
The limitations of collecting, analyzing, and displaying healthcare data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps,” and “a user interface,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps,” and “a user interface,” language, extracting clinical findings from documents, identifying incidental findings from the clinical findings by analyzing patient records to determine if there is any previous diagnosis related to the incidental finding, determining follow-up activities relevant to the clinical findings, generating priority levels for the follow-up activities using a predictive modeling technique, and presenting and notifying the follow up follow-up activities in the context of this claim encompasses a user manually collecting, analyzing, and displaying the healthcare data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps” and “a user interface” for  they relate to a general purpose computers (Application Specification [0024], [0027], [0043])) such that they amount no more than mere instructions to apply the exception using generic computer components. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory memory device, a processor device, and a user interface to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Further, the claim recites the limitation of “extracting, by using one or more Natural Language Processing (NLP) techniques,” however, this limitation recites well understood, routine, and conventional activity. See MPEP 2106.05(d) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Further, the claim also recites the step of “sorting” of the follow-up activities, ‐solution activity to the judicial exception. See MPEP 2106.05(g).Accordingly, the claim is not patent eligible.
Dependent claims 2-3 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims on what the healthcare data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 4-19 are drawn to a method for collecting, analyzing, and displaying healthcare data, which is within the four statutory categories (i.e. method). 
Independent Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recites: […] extracting one or more clinical findings that require follow-up from one or more documents; validating the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context; identifying at least one incidental finding from the one or more extracted clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding; determining one or more follow-up activities that are relevant to the at least one incidental finding, […]; sending a first notification to a recipient to initiate at least one of the one or more follow-up activities; monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred; and sending a second notification in response to occurrence of the at least one of the one or more follow-up activities.
database,” nothing in the claim element precludes the steps managing personal behavior or relationships or interactions between people. For example, but for the “database,” language,  extracting clinical findings from documents, validating the extracted data, determining follow-up activities relevant to the clinical findings, identifying incidental findings from the clinical findings by analyzing patient records to determine if there is any previous diagnosis related to the incidental finding, determining follow-up activities relevant to the clinical findings, sending a notification to initiate activities, monitoring whether the activities has occurred, and sending a second notification in response to the occurrence of the activities in the context of this claim encompasses managing personal behavior or relationships or interactions between people through following rules or instructions for collecting, analyzing, and displaying the healthcare data. If a claim limitation, under its broadest reasonable interpretation, managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of using a “database” for performing the collecting, analyzing, and displaying limitations. The element in these steps is recited at a high-level of generality (i.e., database as it relates to a general purpose computer (Application Specification [0026])) such that the limitations no more than mere instructions to apply the exception using a generic computer component. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a database to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 5-19 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims on what the healthcare data is and how it is analyzed.  Dependent claims 12-14 recite the additional element of “a user interface,” however, this additional element is recited at a high-level of generality as it relates to generic computer components (i.e., a graphical user interface for displaying a graphical representation such as a chart or table and to receive user input via an input device such as a keyboard, mouse, touch screen voice or video recognition interface, as they relate to a general purpose computers (Application Specification [0027], [0043])) such that the claims amount to merely using a computer as a tool to perform the abstract idea. See 
Claim 20 is drawn to a method for collecting, analyzing, and displaying healthcare data, which is within the four statutory categories (i.e. method). 
Independent Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 recites: […] extracting one or more clinical findings that require follow-up from one or more documents; validating the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context; identifying at least one incidental finding from the one or more extracted clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding; determining one or more follow-up activities that are relevant to the at least one incidental finding, […], sending a first notification to a recipient to initiate at least one of the one or more follow-up activities; monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred; and sending a second notification in response to occurrence of the at least one of the one or more follow-up activities.
The limitations of collecting, analyzing, and displaying healthcare data, as drafted, is a machine that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “one or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps,” nothing in the claim element precludes the steps managing personal behavior or relationships or interactions between people. For example, but for the “one or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps,” language, extracting clinical findings from documents, validating the data, identifying incidental findings from the clinical findings by analyzing patient records to determine if there is any previous diagnosis related to the incidental finding, determining follow-up activities relevant to the clinical findings, determining follow-up activities relevant to the clinical findings, sending a notification to 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of using “one or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps,” for performing the collecting, analyzing, and displaying limitations. The element in these steps are recited at a high-level of generality (i.e., a non-transitory computer readable media as it relates to a general purpose computer (Application Specification [0024])) such that they amount no more than mere instructions to apply the exception using a generic computer component. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable media to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”) in view of U.S. Patent Application Pub. No. 2019/0156921 A1 (hereinafter “Kohli et al.”), U.S. Patent Application Pub. No. 2018/0068084 A1 (hereinafter “Navani et al.”), and U.S. Patent Application Pub. No. 2018/0068066 A1 (hereinafter “Bronkalla”). 
RE: Claim 1 (Currently Amended) Ensey et al. teaches the claimed: 
1. (Currently Amended) A clinical follow-up system, comprising: a non-transitory memory device for storing computer readable program code; and a processor device in communication with the non-transitory memory device, the processor device being operative with the computer readable program code to perform steps including ((Ensey et al., [0244], [0245]) (computer readable storage media are generally non-transitory; components may include a set and/or series of computer instructions written in or implemented with any of a number of programming languages)),
determining one or more follow-up activities that are relevant to the at least one […] ((Ensey et al., [0033], [0045], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to generate a recommendation; a recommendation may be based on the outcome of a clinical finding; apply rules to clinical facts to generate a recommendation)),
generating a user interface that presents the at least one […] finding  and ((Ensey et al., [0050], [0099], [0100]) (the recommendation can be displayed via a graphical user interface; the EMR stores the recommendation and outputs e.g. displays the recommendation to a clinician; the recommendation is pulled and displayed to the user)),
sending a notification to a recipient to initiate at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient)).
Ensey et al. fails to explicitly teach, but Kohli et al. teaches the claimed:
extracting, by using one or more Natural Language Processing (NLP) techniques, one or more clinical findings that require follow-up from one or more documents, … wherein at least one or more follow-up activities is extracted directly from the one or more documents ((Kohli et al., [0005], [0032], [0048], [0051], [0103], [0107], [0112]) (applying natural language processing to 
wherein the one or more follow-up activities are sortable based on the one or more priority levels ((Kohli et al., [0049], [0140], [0192]) (context to interpret available information to automatically determine a patient’s underlying condition and develop supporting documentation may include the phase of treatment such as screening, follow-up, pre-/post-surgery, etc.; organizing and applying available data to the question to generate a series of tasks to be executed to diagnose and/or execute a care plan for a patient e.g. follow-up; the systems and methods of this subject matter described herein can be configured to provide an ability to better understand large volumes of data generated by devices across diverse locations, in a manner that allows such data to be more easily exchanged, sorted, analyzed, acted upon, and learned from to achieve more strategic decision-making)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the Natural Language Processing to extract clinical data and follow-up activity elements from documents including follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]).
Ensey et al. and Kohli et al. fail to explicitly teach, but Navani et al. teaches the claimed: 
generating, by performing a predictive modeling technique, one or more priority levels for the one or more follow-up activities ((Navani et al. [0159], [0161]) (each of the care programs may  may be assigned a priority ranking by the machine learning module which indicates a preference for selecting each of the care programs; The patients' adherence to the care programs and the effectiveness of the care programs may be monitored and the associated details may be input or supplied to the machine learning module; the machine learning module may utilize this feedback to adjust the priority rankings assigned to each of the care programs)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning module for adjusting priority rankings for care programs and recommendations as taught by Navani et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. and the system of Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. with the motivation of providing a medical platform that can recommend care programs for treating patients in a manner that considers the entirety of the patients' medical history and other behaviors (Navani et al., [0005]).
Ensey et al., Kohli et al., and Navani et al. fail to explicitly teach, but Bronkalla teaches the claimed: 
Identifying at least one incidental finding from the one or more clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding ((Bronkalla, [0034], [0035]) (when reading a current study for a patient the past study records for that patient are processed (both reports NLP and image cognition) and compared to the current study both as prior positive findings to reconfirm and as incidental findings (e.g., a mass was seen but dismissed as benign); follow-up tracking for recommendations of additional exams is provided for the primary reason for the exam ( e.g., 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. and the system of Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. and the machine learning module for adjusting priority rankings for care programs and recommendations as taught by Navani et al. with the motivation of providing automated peer review that is automated into a picture archiving and communication system (Bronkalla., [0009]).
RE: Claim 2 (Currently Amended) Ensey et al., Kohli et al., Navani et al., and Bronkalla teach the claimed:  
2. (Currently Amended) The system of claim 1 wherein the processor device is operative with the computer readable program code to extract the one or more clinical findings that require follow-up from the one or more documents using the one or more (NLP) techniques including sentence detection, lexical feature generation, line sentence detection, lexical variant generation, section segmentation, information extraction, context detection, normalization, or a combination thereof ((Kohli et al., [0005], [0032],  [0049], [0051], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data; the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data, for example; Certain examples provide context to interpret available information to automatically determine a patient's underlying condition(s) and develop supporting documentation; using an 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the natural language processing to identify terms such as clinical observation data in documents and clinical context algorithm via keywords and sentence structure to select relevant clinical data as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al., and the machine learning module for adjusting priority rankings for care programs and recommendations as taught by Navani et al., and the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]). 
RE: Claim 3 (Currently Amended) Ensey et al., Kohli et al., Navani et al., and Bronkalla teach the claimed:  
3. (Currently Amended) The system of claim 1 wherein the processor device is operative with the computer readable program code to further validate the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context, wherein the patient factors comprise comorbid conditions((Kohli et al., [0043], [0050]) (notes and other communication authorized by the physician who ordered the exam may be identified and retrieved as part of the exam review and can be parsed to identify sections in which the physician provided information regarding an intent to order the 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the extracted data including a clinical context with factors including a patient history and illness information as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al., and the machine learning module for adjusting priority rankings for care programs and recommendations as taught by Navani et al., and the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]). 
Claims 4-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”) in view of U.S. Patent Application Pub. No. 2019/0156921 A1 (hereinafter “Kohli et al.”), and U.S. Patent Application Pub. No. 2018/0068066 A1 (hereinafter “Bronkalla”).  
RE: Claim 4 (Currently Amended) Ensey et al. teaches the claimed: 
4. (Currently Amended) A computer-implemented method, comprising: […] determining one or more follow-up activities that are relevant to the at least one incidental finding ((Ensey et al., [0033], [0045], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to ,
sending a first notification to a recipient to initiate at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient)); 
monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred ((Ensey et al., [0045]) (care plan goals can be associated with listener device to monitor progress toward and/or achievement of those goals; a listener can be associated with the care plan and goal; if the listener follows and evaluates program and determines whether or not the goal has not been met in four weeks; based on the outcome recommendations can be generated)); and 
sending a second notification in response to occurrence of the at least one of the one or more follow-up activities ((Ensey et al., [0124], [0242]) (health record data transactions are monitored with respect to the patient’s care plan; data transactions can be monitored to elements of the care plan to evaluate compliance with and/or satisfaction of the care plan and associated goal; the goal is evaluated to determine whether the goal has been met through the data activity e.g. transaction data shows certain exams have been done, etc.; proxy service can retrieve observation information and leverage a notification service to provide an output via the user interface)). 
Ensey et al. fails to explicitly teach, but Kohli et al. teaches the claimed: 
extracting one or more clinical findings that require follow-up from one or more documents ((Kohli et al., [0005], [0051], [0103], [0107], [0112]) (applying natural language processing to 
validating the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context ((Kohli et al., [0043], [0050]) (notes and other communication authorized by the physician who ordered the exam may be identified and retrieved as part of the exam review and can be parsed to identify sections in which the physician provided information regarding an intent to order the exam, mentioned the same modality and/or body region, mentioned a reason for the exam and/or history, etc. i.e. a patient history; the IRCC system can interpret the RFE as chest pain to avoid initial assumptions until additional context is determined; if a patient has a history of rheumatological illness, then presence of erosion is a different indication than a healthy person with presence of erosion; providing the patient/clinical context enables more accurate diagnosis and determination of next steps in a plan of care for that particular patient));
wherein at least one of the one or more follow-up activities is extracted from the one or more documents ((Kohli et al., [0005], [0032], [0049], [0051], [0103], [0107], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data; the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data, for example; context to interpret available information to automatically determine a patient’s underlying condition and develop supporting documentation may include the phase of treatment such as screening, follow-up, pre-/post-surgery, etc.; organizing and applying available data to the question to generate a series of tasks to be executed to diagnose and/or execute a care plan for a patient e.g. follow-up)).

Ensey et al. and Kohli et al. fail to explicitly teach, but Bronkalla teaches the claimed: 
Identifying at least one incidental finding from the one or more clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding ((Bronkalla, [0034], [0035]) (when reading a current study for a patient the past study records for that patient are processed (both reports NLP and image cognition) and compared to the current study both as prior positive findings to reconfirm and as incidental findings (e.g., a mass was seen but dismissed as benign); follow-up tracking for recommendations of additional exams is provided for the primary reason for the exam ( e.g., breast US for follow-up to a suspicious mammogram) or for incidental findings (e.g., nodule seen on chest x-ray when looking for pneumonia or on a cardiac CT study)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. and the system of Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. with the motivation of providing automated peer review that is automated into a picture archiving and communication system (Bronkalla., [0009]).

RE: Claim 5 (Original) Ensey et al., Kohli et al., and Bronkalla teach the claimed: 
5. The method of claim 4 wherein extracting the one or more clinical findings that require follow-up from the one or more documents comprises extracting the one or more clinical findings that require follow-up from one or more unstructured medical records ((Ensey et al., [0094]) (mining both structured and unstructured data from radiology reports, as well as actual image pixel data, can be used to tag and index imaging reports and the associated images themselves to provide clinical decision support)). 
RE: Claim 6 (Original) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
6. The method of claim 4 wherein extracting the one or more clinical findings that require follow-up from the one or more documents comprises using structured data capture, Natural Language Processing (NLP) techniques or a combination thereof ((Kohli et al., [0005], [0051], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the natural language processing to identify terms such as clinical observation data in documents as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]). 
RE: Claim 7 (Currently Amended) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
7. The method of claim 4 wherein determining the one or more follow-up activities comprises extracting clinical knowledge including a type, size, risk level or count of one or more pulmonary nodules from the one or more documents ((Bronkalla, [0027], [0034], [0035]) (the at least one finding is determined from a pathology report or a surgical note by natural language processing; when reading a current study for a patient the past study records for that patient are processed (both reports NLP and image cognition) and compared to the current study both as prior positive findings to reconfirm and as incidental findings (e.g., a mass was seen but dismissed as benign); follow-up tracking for recommendations of additional exams is provided for the primary reason for the exam ( e.g., breast US for follow-up to a suspicious mammogram) or for incidental findings (e.g., nodule seen on chest x-ray when looking for pneumonia or on a cardiac CT study)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the natural language processing extraction of findings from past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. and the system of Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. with the motivation of providing automated peer review that is automated into a picture archiving and communication system (Bronkalla., [0009]).
RE: Claim 8 (Currently Amended)) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
8. (Currently Amended) The method of claim 4 wherein determining the one or more follow-up activities that are relevant to the at least one incidental finding ((Ensey et al., [0033], [0068], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to 
RE: Claim 9 (Currently Amended)) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
9. The method of claim 4 wherein determining the one or more follow-up activities that are relevant to the at least one incidental finding at least one incidental finding ((Ensey et al., [0032]; [0037]) (a care plan is organized by problem or condition and represents standard(s) and protocol(s) for patient care based on payer and clinical guideline(s); clinical information organized and correlated by medical decision (problem) in conjunction with guidelines and decision support at the point of care and assists users (e.g., EMR users, clinical practice management/clinical practice solution system (CPS) users, etc.) to identify gaps in patient care and improve care quality through structured care plans inside the workflow)). 
RE: Claim 10 (Currently Amended) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
10. (Currently Amended) The method of claim 4 further comprises generating one or more priority levels for the one or more follow-up activities based on lack of a primary care physician, clinical context of the at least one incidental finding ((Ensey et al., [0044], [0096], [0097]) (clinical workflows are typically defined to include one or more steps or actions to be taken in response to one or more events and/or according to a schedule; actions or steps of a clinical workflow include scheduling a procedure, … , and/or any other action useful in processing healthcare information or causing critical path care activities to progress; each exam has associated attributes such as an exam priority level related to a patient criticality level; the listener device triggers a task/activity to contact patient and inquire regarding the .
RE: Claim 12 (Currently Amended) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
12. The method of claim 4 further comprises presenting the at least one incidental finding one or more extracted clinical findings and the one or more follow-up activities in a graphical representation displayed at a user interface ((Ensey et al., [0050], [0099], [0100]) (the recommendation can be displayed via a graphical user interface; the EMR stores the recommendation and outputs e.g. displays the recommendation to a clinician; the recommendation is pulled and displayed to the user)).
RE: Claim 13 (Currently Amended) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
13. The method of claim 12 further comprises enabling a user to review, confirm, remove or modify the at least one incidental finding the one or more follow-up activities via the user interface ((Ensey et al. [0107], [0122]) (runtime components can include one or more user interface screens to generate graphical user interface (GUI) displays to show information and accept input such as rule language management, value set management, rule metadata management, and user management, etc.; an order user interface (UI) can be used to add a problem (e.g., associated with a patient) via the on premise information system (e.g., a practice management system, electronic medical record, etc.))).
RE: Claim 14 (Original) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
14. The method of claim 12 further comprises enabling a user to assign ownership of the one or more follow-up activities via the user interface ((Ensey et al. [0107], [0134]) (runtime components can include one or more user interface screens to generate graphical user interface (GUI) displays to show information and accept input such as rule language management, value 
RE: Claim 15 (Original) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
15. The method of claim 12 wherein the graphical representation comprises a worklist that identifies follow-up activities for only patients under a user's care ((Ensey et al., [0054], [0107]) (health information can be information associated with health of one or more patients, for example. Health information may include protected health information (PHI), as outlined in the Health Insurance Portability and Accountability Act (HIPAA), which is identifiable as associated with a particular patient and is protected from unauthorized disclosure; runtime components can include a host language interface, a metadata and rules repository, a user repository, and security; graphical user interface displays to show information and accept input such as … user management)).
RE: Claim 17 (Original) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
17. The method of claim 4 further comprises automatically assigning ownership of the one or more follow-up activities to one or more responsible care providers ((Ensey et al., [0134]) (population health applications can include patient-provider assignment and care management as well as other applications including patient relationship management)). 
RE: Claim 18 (Original) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
18. The method of claim 4 wherein sending the first notification to the recipient to initiate the at least one of the one or more follow-up activities comprises sending the first notification that enables the recipient to initiate automatic generation of an order for the at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0142], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient; workflow rules to drive automation for an EMR system through use of tasking, alerts, suggestions, etc. for completion of various medical practice activities such as management, registration, rooming, encounter, visit summary, billing, etc. to eliminate manual processes)).
RE: Claim 19 (Original) Ensey et al., Kohli et al., and Bronkalla teach the claimed:
19. The method of claim 4 wherein monitoring the medical record database to determine whether the at least one of the one or more follow-up activities has occurred comprises monitoring the medical record database to determine whether an order for the follow-up activity has been placed ((Ensey et al., [0141]) (A patient order summary list can be provided by the CPS/EMR to the patient order summary list of the CDS; the CPS/EMR 1605 can communicate with the mapper of the CDS to generate an alert/receive results, for example. Results can be used to generate a flow sheet; he flowsheet can be used to generate a formatted results document; observation terms can be synchronized between the mapper at the CDS and the CPS/EMR)).
RE: Claim 20 (Currently Amended) Ensey et al. teaches the claimed:
20. One or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps comprising 
determining one or more follow-up activities that are relevant to the at least one incidental finding ((Ensey et al., [0033], [0045], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to generate a recommendation; a recommendation may be based on the outcome of a clinical finding; apply rules to clinical facts to generate a recommendation)),
sending a first notification to a recipient to initiate at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient));
monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred ((Ensey et al., [0045]) (care plan goals can be associated with listener device to monitor progress toward and/or achievement of those goals; a listener can be associated with the care plan and goal; if the listener follows and evaluates program and determines whether or not the goal has not been met in four weeks; based on the outcome recommendations can be generated)); and 
sending a second notification in response to occurrence of the at least one of the one or more follow-up activities ((Ensey et al., [0124], [0242]) (health record data transactions are monitored with respect to the patient’s care plan; data transactions can be monitored to elements of the care plan to evaluate compliance with and/or satisfaction of the care plan and associated goal; the goal is evaluated to determine whether the goal has been met through the data activity e.g. transaction data shows certain exams have been done, etc.; proxy service can retrieve observation information and leverage a notification service to provide an output via the user interface)). 
Ensey et al. fails to explicitly teach, but Kohli et al. teaches the claimed: 
extracting one or more clinical findings that require follow-up from one or more documents ((Kohli et al., [0005], [0051], [0103], [0107], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observational data)); 
validating the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context ((Kohli et al., [0043], [0050]) (notes and other communication authorized by the physician who ordered the exam may be identified and retrieved as part of the exam review and can be parsed to identify sections in which the physician provided information regarding an intent to order the exam, mentioned the same modality and/or body region, mentioned a reason for the exam and/or history, etc. i.e. a patient history; the IRCC system can interpret the RFE as chest pain to avoid initial assumptions until additional context is determined; if a patient has a history of rheumatological illness, then presence of erosion is a different indication than a healthy person with presence of erosion; providing the patient/clinical context enables more accurate diagnosis and determination of next steps in a plan of care for that particular patient)).
wherein at least one of the one or more follow-up activities is extracted from the one or more documents ((Kohli et al., [0005], [0032], [0049], [0051], [0103], [0107], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data; the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data, for example; context to interpret available information to automatically determine a patient’s underlying condition and develop supporting documentation may include the phase of treatment such as screening, follow-up, pre-/post-surgery, etc.; organizing and applying 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]).
Ensey et al. and Kohli et al. fail to explicitly teach, but Bronkalla teaches the claimed: 
Identifying at least one incidental finding from the one or more clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding ((Bronkalla, [0034], [0035]) (when reading a current study for a patient the past study records for that patient are processed (both reports NLP and image cognition) and compared to the current study both as prior positive findings to reconfirm and as incidental findings (e.g., a mass was seen but dismissed as benign); follow-up tracking for recommendations of additional exams is provided for the primary reason for the exam ( e.g., breast US for follow-up to a suspicious mammogram) or for incidental findings (e.g., nodule seen on chest x-ray when looking for pneumonia or on a cardiac CT study)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. and the system of Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and .
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”) in view of U.S. Patent Application Pub. No. 2019/0156921 A1 (hereinafter “Kohli et al.”), and U.S. Patent Application Pub. No. 2018/0068066 A1 (hereinafter “Bronkalla”), and further in view of U.S. Patent Application Pub. No. 2016/0106627 A1 (hereinafter “Geman et al.”). 
RE: Claim 11 (Previously Presented) Ensey et al., Kohli et al., and Bronkalla teach The method of claim 10. 
Ensey et al., Kohli et al., and Bronkalla fail to explicitly teach, but Geman et al. teaches the claimed:
claim 4 further comprises generating one or more priority levels for the one or more follow-up activities based on likelihood of the one or more follow-up activities not occurring ((Geman et al., [0082) (priority operation determine the medication adherence level priority of the medication, for example, some may include three or more priority levels; the lack of acknowledgement may be communicated immediately when the medication has an adherence level priority rating above a threshold or when the level of acknowledgment is below a threshold level)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the priority level of a medication related to a level of acknowledgment below a threshold level as taught by Geman et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al., the method and system for extracting clinical data from documents including clinical context such as treatment phase as taught by Kohli et al., and the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla, with the motivation of improving the lack of medication adherence, which is a concern to clinicians and . 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”) in view of U.S. Patent Application Pub. No. 2019/0156921 A1 (hereinafter “Kohli et al.”), and U.S. Patent Application Pub. No. 2018/0068066 A1 (hereinafter “Bronkalla”), and further in view of U.S. Patent Application Pub. No. 2013/0030837 A1 (hereinafter “Ackerson et al.”). 
RE: Claim 16 (Original) Ensey et al., Kohli et al., and Bronkalla teach The method of claim 15.
Ensey et al., Kohli et al., and Bronkalla fail to explicitly teach, but Ackerson et al. teaches the claimed: 
further comprises sorting the follow-up activities identified by the worklist according to priority levels ((Ackerson et al., [0033]) (the plurality of feeds may be displayed together in a single feed of events or updates, which may be organized by input to entry data or ranked by priority; a patient oriented graphical user interface may be configured to highlight a provider’s suggestions or other aspects of the provider’s input)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine organizing of a plurality of events or updates by ranked priority and highlight a provider’s suggestions on a graphical user interface as taught by Ackerson et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al., the method and system for extracting clinical data from documents including clinical context such as treatment phase as taught by Kohli et al., and the processing of past study records for a patient including incidental findings previously diagnosed as taught by Bronkalla, with the motivation of improving the lack of medication adherence, which is a concern to clinicians and other healthcare entities due to the potential adverse outcomes and the resulting higher costs of care (Ackerson et al., [0003], [0004]).
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 09/07/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-20, Applicant argues that claims 1-20 do not recite subject matter that would fall within the groupings of an abstract idea, and even if these claims were alleged to be directed to a judicial exception, applicant argues that the claims recite a combination of elements that integrate any alleged abreact idea into a practical application;
Regarding the 103 rejection of claims 1-20, Applicant argues that the combination of references fails to teach or disclose the currently amended limitation of “identifying at least one incidental finding from the one or more clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding,” as recited in independent claims 1, 4, and 20, and “extract clinical knowledge including a type, size, risk level or count of one or more pulmonary nodules,” as recited in dependent claim 7. 
In response to Applicant’s argument (a) regarding the 101 rejection, Applicant argues that independent claim 1 does not recite a mental process and the claims as a whole are integrated into a practical application as a result of the limitations regarding the Natural Language Processing techniques, a predictive modeling technique, and generating a user interface, because these limitations require a computer. 
First, Examiner respectfully submits that the limitations of claim 1 are directed to the collecting, analyzing, and displaying healthcare data, which as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps,” and “a user interface” language,  extracting clinical findings from documents, identifying incidental findings from the clinical findings by analyzing patient records to determine if there is any previous diagnosis related to the incidental finding; determining follow-up activities relevant to the incidental finding, generating priority levels for the follow-up activities using a predictive modeling technique, and presenting and notifying the follow up follow-up activities in the context of this claim encompasses a user manually collecting, analyzing, and displaying the healthcare data. For example, but for the “the processor being operative with the computer readable program code to perform steps” language, the steps of “extracting … identifying … determining … generating … and sending” in the context of this claim encompasses the user thinking through the collection, analysis, and displaying of healthcare data. Examiner respectfully submits that Applicant’s arguments tend to conflate Step 2A Prong 1, Prong 2, and Step 2B, concluding that the foregoing steps require a computer, and thus are not directed to an abstract idea; however, Examiner respectfully submits that under Step 1A Prong 1, but for the recitation of generic computer components for implementation, each of the above steps may be practically performed in the mind. Accordingly, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (emphasis added for clarity) (Step 2A Prong 1: Mental Process)
Second, regarding the integration into a practical application, Examiner respectfully notes that mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). In turn, the judicial exception recited in the claim is not integrated into a practical application a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps” and “a user interface” for performing the collecting, analyzing, and displaying limitations. The additional elements in these steps are recited at a high-level of generality (i.e., a non-transitory memory device and a processor device and a graphical user interface for displaying a graphical representation such as a chart or table and to receive user input via an input device such as a keyboard, mouse, touch screen voice or video recognition interface, as they relate to a general purpose computers (Application Specification [0024], [0027], [0043])) such that, when viewed as a whole and in combination, they amount no more than mere instructions to apply the exception using generic computer components. Regarding Applicant’s argument for the limitation of analyzing using predictive modeling techniques, this limitation is broadly and generically recited such that it amounts to mere instructions for performing a generic model using a computer as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 2A Prong 2: Fails to Integrate into a Practical Application)
Lastly, with respect to step 2B, Examiner respectfully notes the claim limitation of “extracting, by using one or more Natural Language Processing (NLP) techniques,” recites well understood, routine, and conventional activity. See MPEP 2106.05(d) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). Applicant argues that the NLP as recited in the claim is not analogous to the foregoing and is instead does not recite data analysis at a high level of generality; Examiner respectfully disagrees. Examiner respectfully submits that the limitation of “extracting, by using one or more Natural Language Processing (NLP) techniques” healthcare data from one or more documents is recited at a high level of generality through simply  extra‐solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, the claim does not include additional elements, when viewed individually and in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory memory device and a processor device to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Further, (Step 2B: Not Significantly More).
In response to Applicant’s arguments regarding independent claims 4 and 20, respectively, Examiner respectfully disagrees. Examiner respectfully directs attention to the analysis above for corresponding substantially similar features of independent claim 1. Regarding the abstract idea of independent claims 4 and 20, Examiner respectfully submits that the limitations of extracting clinical findings from documents, validating the data, identifying incidental findings, determining follow-up activities relevant to the incidental findings, sending a notification to initiate activities, monitoring whether the activities has occurred, and sending a second notification in response to the occurrence of the activities in the context of this claim encompasses managing personal behavior or relationships or interactions between people through following rules or instructions for collecting, analyzing, and displaying/communicating the healthcare data. Each step of the claim recites a rule or instruction for managing the personal behavior or relationships or interactions between people for proactive follow-up of clinical findings for patients. If a claim limitation, under its broadest reasonable interpretation, managing personal behavior or relationships or interactions between people but for the recitation of 
Second, similar to independent claim 1, the additional elements of independent claims 4 and 20 recite generic computer components such that the limitations of the claim amount to mere instructions to implement the abstract idea or use a computer as a tool to implement the abstract idea. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). 
Applicant argues that claim recites “a specific manner of automatically extracting, validating and identifying incidental findings and proactively monitoring the medical record database to determine if follow up activities have occurred,” and thus, improves the technical field of digital data processing by eliminating potential sources of medical errors. Examiner respectfully submits that the claims, as currently drafted, fail to recite a defined autonomous scope of each step nor the combination of steps in the claims, but instead, merely recites steps to be performed using a computer as a tool. Accordingly, the combination of elements fails to integrate the claims into a practical application nor amount to significantly more than the abstract idea.
As a result, Examiner respectfully maintains the 101 rejection of currently amended claims 1-20 for at least these reasons and as applied in the above Office Action. 
In response to Applicant’s argument (b) regarding the 103 rejection of claims 1-20 Applicant argues that the combination of references fails to teach or disclose the currently amended limitation of “identifying at least one incidental finding from the one or more clinical findings by analyzing one or more patient records to determine whether there is any previous diagnosis related to the at least one incidental finding,” as recited in independent claims 1, 4, and 20, and “extract clinical knowledge including a type, size, risk level or count of one or more pulmonary nodules,” as recited in dependent 
Accordingly, Examiner respectfully maintains the 103 rejection of 1-20, for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2017/0193349 A1 teaches a computing system for identifying and extracting tasks related to information using machine learning approaches such as health issues and prioritizing tasks and follow-ups ([0024]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626